DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 3-16 are pending (claim set as filed on 01/18/2022). 

Priority
	This application is a continuation-in-part (CIP) of application no. 14/932,929 (now US Patent no. 10,610,524) which is a CON of 12/983,234 (now abandoned) filed on 12/31/2010. Examiner’s note: the limitations of “aquaporin” appears to be new features that was not present in the earlier filed applications. 

Information Disclosure Statement
	The Information Disclosure Statements filed on 07/27/2021 and 12/06/2021 have been considered.

Terminal Disclaimer
The terminal disclaimer filed on 02/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent no. 10,610,521 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Withdrawal of Rejections
The response and amendments filed on 01/18/2022 are acknowledged. The previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section.
Briefly, the previous claim rejection under §112(b) for lacking antecedent basis has been withdrawn necessitated by Applicant’s amendment correcting the dependency.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-14 and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Szente (Cyclodextrins as Food Ingredients, 2004 - previously cited).
Szente’s general disclosure relates to the utilization of cyclodextrins and cyclodextrin complexes in the food industry (see abstract). Szente discloses that cyclodextrins are inexpensive enzyme-modified starch derivatives and are completely metabolized by the colon microflora (see page 137: Introduction). Szente discloses that β-cyclodextrin (βCD) has been a known and well-recognized flavor carrier and protectant in numerous food products and widely used in human 
	Regarding claim 16’s preamble patient population, claim interpretation: a human is considered to meet the claim’s limitation of “a multicellular organism that has cells with cell membranes, lipid packing associated with the cell membranes, aquaporins, and is capable of intracellular water permeation” (see instant specification at page 13); 
Regarding claim 16’s first limitation, claim interpretation: the β-cyclodextrin is a specie that reads on the claimed phrase of a carbohydrate clathrate component (as noted in dependent claim 14 and page 2 of the specification); since Szente teaches βCD in an aqueous solution as beverage formulations, one of ordinary skill in the art would have at once envisage said beverage will be intended for human consumption thereby meeting the limitation of “causing the multi-cellular organism to ingest”;
Regarding claim 16’s remaining limitations, claim interpretation: the reference of Szente is silent in regards to “thereby, causing interaction … enhancing the intracellular permeation because of the causing step” but these limitations are interpreted to be inherent results that happens after the first limitation/step is performed. In other words, an enhancement of intracellular permeation will naturally happen after a person drinks the beverage comprising the carbohydrate clathrate component (e.g. cyclodextrin). This reasoning is supported by the instant specification which discloses that the solution/composition will interact with the organism’s aquaporin water channels to thereby promote intracellular permeation and hydration (see instant specification at pages 5 and 31). The MPEP at 2112.02 (I): Process Claims states that a prior art composition anticipates a claimed process if the composition carries out the process during 
Regarding claims 5-14, claim interpretation: these dependent claims either recite statements describing the mechanism of intracellular water permeation (in other words, they are merely explaining how it works, e.g. interaction with aquaporins, non-covalent formation, and causing results in disintegration, loosening lipid packing, untightening, changes in structure, binding to cholesterols) and/or stating the inherent features of a human multicellular organism (e.g. aquaporins, phospholipid bilayer constituents, membrane cholesterols/lipids/proteins). All of these features are met by the prior art because Szente teaches the claimed process for the reasons explained above. This reasoning is supported by the instant specification which discloses all these endogenous properties of a human cell (see instant specification at pages 30-31) and discloses, for example, “the cyclodextrin-based beverages influence the cellular hydration with a mechanism of temporary and reversibly changing the cell membrane lipid packing and the membrane fluidity, due to the non-covalent inclusion complex formation”. The MPEP at 2112.01 states that “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present”.
Regarding claim 14, Szente discloses β-cyclodextrin (βCD) has been a known and well-recognized flavor carrier and protectant in numerous food products (see page 137, adjoining ¶ of left & right col.). 
Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Szente as applied to claims 5-14 and 16 above, and in view of Flynn (US 2008/0221169 A1 - previously cited). 
	Szente’s disclosure is taught above.
However, Szente does not teach: measures water uptake of the frog oocytes in a swelling assay (claims 3-4); or wherein the swelling assay uses video microscopy (claim 15). 
Flynn’s general disclosure relates to compounds that modulate water transport by aquaporin channels in cell membranes and methods of using these compound to treat diseases and disorders associated with aquaporin activity (see abstract & ¶ [0005], and [0007]-[0008]). 
	Flynn teaches “a method for screening compounds for their ability to modulate aquaporin activity based on a water permeability assay in Xenopus oocytes expressing aquaporins which is used to identify, assess, and characterize compounds that either block or stimulate the aquaporin channels including AQP1, AQP4 and AQP9 channels” (see ¶ [0044], [0104]-[0106]; claim interpretation: Xenopus is the taxonomical name for frog as noted by the instant spec at pages 32-33). Flynn further teaches performing swelling assays using phase contrast microscopy and “ability of compounds, analogs and/or agents to block an aquaporin channel was quantified by video-microscopic analyses of cross-sectional area of AQP-expressing oocytes as a function of time in a defined osmotic gradient, allowing the calculation of the water permeability factor” (see ¶ [0053], & and Example 1 at ¶ [0109]-[0117]). 
obvious to one of ordinary skill in the art at the time the invention was made to perform video-microscopy swelling assays such as taught by Flynn in the method of Szente. The ordinary artisan would have been motivated to do so is because performing confirmatory safety and efficacy testing of food and drugs are considered to be well-known and routine practices. The MPEP at 2141 provides exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results. Hence, utilizing human-aquaporin-expressed frog oocytes to measure swelling assays is already known in the art such as evident by Flynn’s disclosure. In other words, in a basic sense, swelling assays are merely performed by scientists for confirmation of safety and efficacy purposes and does not rise to a patentable significance. Moreover, there would be reasonable consideration to perform the claimed swelling assays for ingredients or beverages that are well-known for the diuretic effects. Therefore, the combined disclosures of Szente and Flynn, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time was invented.

Examiner’s Response to Arguments
Applicant’s arguments filed on 01/18/2022 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s main argument that the Examiner improperly applied the inherency standards for the claim limitation of “enhancing intracellular permeation” in which Applicant alleges is not necessarily present in the Szente reference, this argument is not persuasive for the reasons maintained of record. As indicated in the last office action, enhancing intracellular permeation and cellular hydration are inherent properties of the carbohydrate 
I.    SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best,
Thus, the declaration’s allegation of unexpected and surprising results cannot be used to overcome the prior art reference because the carbohydrate clathrate component (cyclodextrin) will naturally promote cellular hydration or intracellular permeation once ingested or consumed by humans even if the prior art references do not discuss the conceptual biological theories or scientific explanation. Furthermore, the MPEP further states that:
2112.02    Process Claims
I.    PROCESS CLAIMS — PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION

Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) (The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating.).

Accordingly, it is maintained that the burden of inherency has been met based upon findings of facts and following the guidelines of the MPEP. Szente’s teaching of a carbohydrate clathrate component (e.g. cyclodextrin) will have the inherent properties of enhancing intracellular permeation and cellular hydration effects. 
Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The Examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653